United States Court of Appeals
                                                                     Fifth Circuit
                                                                      F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                      November 17, 2004

                                                                 Charles R. Fulbruge III
                                                                         Clerk
                              No. 03-31012
                            Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

MAURICE JACKSON; JUANITA ANN BROWN EVANS;
JACOBY DWAYNE BROWN,

                                           Defendants-Appellants.

                        --------------------
           Appeals from the United States District Court
               for the Western District of Louisiana
                           (03-CR-50006-2)
                        --------------------

Before WIENER, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     Defendants-Appellants       Maurice    Jackson,   Juanita     Ann   Brown

Evans,   and   Jacoby   Dwayne   Brown   were   convicted   by    a   jury   of

conspiracy to commit mail fraud in violation of 18 U.S.C. § 371 by

engaging in a scheme to obtain money from State Farm Insurance

Companies.     The overt acts of the conspiracy included a staged

automobile accident and the arson of Evans's home.          They were also

convicted of substantive mail fraud, in violation of 18 U.S.C. §

1341.

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
     All defendants challenge the sufficiency of the evidence.

Evans and Brown did not renew their motions for judgment of

acquittal at the close of all evidence, and we conclude from the

record that their convictions did not result in a miscarriage of

justice. See United States v. Delgado, 256 F.3d 264, 274 (5th Cir.

2001).   With respect to Jackson, we conclude that the evidence was

sufficient because a rational trier of fact could find that he

participated in the conspiracy.   See Jackson v. Virginia, 443 U.S.
307, 319 (1979).

     Evans contends that the district court erroneously admitted

evidence of her bankruptcy and her asset listings in the bankruptcy

proceedings.   We conclude that the evidence was relevant and that

the district court did not abuse its discretion.   See United States

v. Pace, 10 F.3d 1106, 1115-16 (5th Cir. 1993); FED. R. EVID. 403.

We conclude alternatively that if any error occurred, it was

harmless.   See Pace, 10 F.3d at 1116; United States v. Howell, 664
F.2d 101, 105 (5th Cir. 1981).

     Evans also contends that the district court erred by applying

a two-point enhancement to her offense level for being a leader or

organizer of the arson scheme and another two-point enhancement for

the use of a minor in the staged car accident.     Evans's minor son

was present in one of the automobiles in the accident, and Evans

collected payment from State Farm on his behalf.         Evans also

recruited Vidal Wilson to set fire to her house.       The district


                                  2
court's enhancements were not clearly erroneous. See United States

v. Edwards, 65 F.3d 430, 432 (5th Cir. 1995); U.S.S.G. §§ 3B1.1(c),

3B1.4.

     Jackson advances that the district court was required to find

him guilty of arson beyond a reasonable doubt before applying

U.S.S.G. § 2K1.4 because he was charged in a multiple object

conspiracy.   We disagree.   See United States v. Aderholt, 87 F.3d
760, 741 (5th Cir. 1996). Although Jackson argues further that the

district court erred in ordering him to pay restitution for losses

incurred in connection with the arson, the restitution order was

proper.   See United States v. Hughey, 147 F.3d 423, 437-38 (5th

Cir. 1998).   Jackson also insists that the district court's use of

relevant conduct to determine his sentence violates the principles

of Apprendi v. New Jersey, 530 U.S. 466 (2000), and that the

dramatic increase in his guideline range required a heightened

burden of proof.       Apprendi is inapplicable because Jackson's

sentence did not exceed the statutory maximum.       See United States

v. Keith, 230 F.3d 784, 786-87 (5th Cir. 2000).        The increase in

his sentencing range was not sufficiently dramatic to require the

heightened level of proof. See, e.g., United States v. Carreon, 11
F.3d 1225, 1240 (5th Cir. 1994).       Finally, Jackson's argument that

his sentence violates Blakely v. Washington, 124 S. Ct. 2531

(2004), is foreclosed. See United States v. Pineiro, 377 F.3d 464,

473 (5th Cir. 2004), petition for cert. filed, (U.S. July 14,

2004)(No. 03-30437).

                                   3
    The convictions and sentences of all Defendants-Appellants are

AFFIRMED.




                               4